77 So. 3d 245 (2012)
Antonio ATKINS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-6870.
District Court of Appeal of Florida, First District.
January 13, 2012.
Nancy A. Daniels, Public Defender, Steven L. Seliger, Assistant Public Defender, and Joel Arnold, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Antonio Atkins appeals the order revoking his probation and the resulting sentence. We affirm the trial court's finding that Mr. Atkins violated his probation. See Yerrick v. State, 979 So. 2d 1228, 1229 (Fla. 4th DCA 2008); Headley v. State, 770 So. 2d 1244 (Fla. 1st DCA 2000). We reverse the sentence and remand for resentencing before a different judge. See Carswell v. State, 75 So. 3d 419 (Fla. 1st DCA 2011). Because the order revoking probation incorrectly states that Mr. Atkins admitted violating probation, we direct that this scrivener's error be corrected on remand.
Affirmed in part, reversed in part, and remanded.
BENTON, C.J., DAVIS, and MARSTILLER, JJ., concur.